OPINION — AG — ** AGE OF APPLICANT — OLD AGE ASSISTANCE ** SINCE HOUSE BILL NO. 114 IS 'NOT' PART OF AN VITALIZING ARTICLE XXV OF CONSTITUTION, RELATING TO THE POWERS AND DUTIES OF THE OKLAHOMA PUBLIC WELFARE COMMISSION, BUT AN ACTING RELATING TO THE BUREAU OF VITAL STATISTICS OF THIS STATE, THE CONCLUSION REACHED IN OPINION NO. OCTOBER 23, 1943 OPINION IS CORRECT, THAT IS, WHILE THE COMMISSION MAY CONSIDER AN ORDER OF A COUNTY JUDGE " DETERMINING AGE FOR WHATEVER EVIDENTIARY VALUE IT MAY ATTACH " SAID ORDERS " ARE NOT BINDING UPON THE OKLAHOMA PUBLIC WELFARE COMMISSION ". (DEPARTMENT OF HUMAN RESOURCES, WELFARE DEPARTMENT, AGE DETERMINATION, CERTIFIED COPY) CITE: 56 O.S. 164 [56-164], 63 O.S. 560.7 [63-560.7] (NOW: 63 O.S. 1-315 [63-1-315] (JUDICIAL PROCEEDING FOR RECORD OF BIRTH — BIRTH CERTIFICATE, COMMISSIONER OF THE HEALTH DEPARTMENT) (FRED HANSEN)